[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION RE MOTION TO DISMISS (ITEM 102)
The defendant moves to dismiss the plaintiff's complaint for a declaratory judgment on the ground that this court lacks subject matter jurisdiction. The defendant asserts that the plaintiff has not alleged facts that show the plaintiff has a legal right that he is in danger of losing and that the court should therefore dismiss the complaint. SeeVincenzo v. Chairman, Board of Parole, 64 Conn. App. 258, 260, 779 A.2d 843
(2001) (court may dismiss complaint if it is clear that no relief may be granted under any set of facts). After due consideration, the court concludes that the allegations are sufficient to confer jurisdiction on this court. The plaintiff has alleged an interest that is arguably within the zone of interests to be protected. After the ambiguous term "quasi-public" is remedied, see Practice Book § 10-35(1), the defendant may attack the sufficiency of the pleading by a motion to strike. Buxton v. Ullman, 147 Conn. 48, 50, 156 A.2d 508 (1959) (a demurrer [i.e. motion to strike] is proper when the facts alleged do not bring the case within the scope of the statute and rules relating to declaratory judgments); see Glens Falls Ins. Co. v. Somers, 146 Conn. 708,712, 156 A.2d 146 (1959) (a motion to dismiss is not the proper vehicle for an attack on the sufficiency of a complaint for a declaratory judgment since the rule allowing the right to plead over would not apply to a motion to dismiss).
THIM, J. CT Page 1491